Citation Nr: 0513802	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for herniated nucleus pulposus at L4-S1 with 
arthritis.

2.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a fracture of the right 
femoral lateral condyle with repair of the cruciate ligament 
with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to May 
1987.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The Board notes that in his January 2003 substantive appeal 
the veteran asserted that his VA disability claim should 
include the residuals of a fracture of the left radial 
styloid.  In a March 1995 rating decision the RO granted 
service connection for the residuals of fractures of the left 
third metacarpal and the left distal radius.  In a January 
1996 rating decision the RO established separate grants of 
service connection for the residuals of the left third 
metacarpal fracture and the residuals of the left distal 
radius fracture, described as arthritis of the left wrist.  
Service connection has, therefore, been established for the 
residuals of a fracture of the left radial styloid.

Subsequent to the November 2002 statement of the case, the 
veteran submitted additional evidence in support of his claim 
for higher ratings.  He has, however, waived his right to 
have this evidence considered by the RO in the first 
instance.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board does not have authority to consider evidence in 
the first instance); 38 C.F.R. § 20.1304 (2004).  The Board 
finds, therefore, that it can adjudicate the veteran's appeal 
without remanding the case.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The disability due to the herniated nucleus pulposus at 
L4-S1 with arthritis is pronounced, with constant pain and 
sciatic neuropathy and little intermittent relief.

3.  The residuals of a fracture of the right femoral lateral 
condyle with repair of the cruciate ligament with 
degenerative changes is manifested by subjective complaints 
of pain, swelling, limited endurance, and instability, and by 
objective findings of crepitus and limited motion due to pain 
of 0 degrees of extension and 90 degrees of flexion.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for the 
herniated nucleus pulposus at L4-S1 with arthritis are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001).

2.  The criteria for a disability rating in excess of 
20 percent for the residuals of a fracture of the right 
femoral lateral condyle with repair of the cruciate ligament 
with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher ratings 
for his low back and right knee disabilities due to 
debilitating pain in those joints.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April and May 2002 
notices by informing him of the provisions of the VCAA and 
the evidence required to establish entitlement to higher 
ratings.  The RO also informed him of the information and 
evidence that he was required to submit, the evidence that 
the RO would obtain on his behalf, and the need to advise VA 
of or submit any evidence that was relevant to the claim.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  The veteran responded to those notices 
by stating that, other than the treatment he had received at 
the VA medical center (MC), he had no evidence to submit in 
support of his claim.

The veteran was also provided with a copy of the appealed 
rating decision and a statement of the case.  In these 
documents the RO notified him of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and the requirement to submit medical 
evidence that established entitlement to higher ratings.  The 
RO also informed him of the cumulative evidence previously 
provided to VA or obtained by VA on his behalf, and any 
evidence he identified that the RO was unable to obtain.  The 
Board finds that in all of these documents the RO informed 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's VA treatment records, and 
provided him a VA medical examination in May 2002.  The 
veteran and his representative have been afforded the 
opportunity to present evidence and argument, and have done 
so.  He has not indicated the existence of any other evidence 
that is relevant to his claim.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
General Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint, and multiple involvement of the 
lumbar vertebrae is considered a group of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45 
(2004).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Low Back Disability

Relevant Laws and Regulations

Since the veteran's claim for an increased rating was 
initiated in April 2002, the rating criteria for back 
disabilities have been revised twice.  The rating criteria 
for intervertebral disc syndrome were revised in August 2002, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2004)).  
The rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be 
no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 
3-00.

In denying entitlement to a rating in excess of 40 percent in 
the August 2002 rating decision, the RO applied the version 
of the rating criteria for intervertebral disc syndrome that 
was previously in effect.  In the November 2002 statement of 
the case the RO considered the revision to the rating 
criteria that became effective in September 2002.  In 
accordance with 38 C.F.R. § 20.903(c), if the Board intends 
to consider law not already considered by the RO and such 
consideration could result in denial of the appeal, the Board 
will notify the veteran and his representative of its intent 
to do so and that such consideration in the first instance by 
the Board could result in denial of the appeal.  In a 
December 2004 notice the Board provided the veteran the 
revised regulations pertaining to the spine that became 
effective in September 2003, and gave him the opportunity to 
submit evidence and argument in response.  The Board finds, 
therefore, that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to him.  Bernard v 
Brown, 4 Vet. App. 384 (1993).  

According to the original rating criteria, Diagnostic Code 
5293 for intervertebral disc syndrome provided a 60 percent 
evaluation if the symptoms were pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation applied if the symptoms were severe, 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a (2001).

Pursuant to the revised rating criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining, under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating applies.  The 
disability is rated as 40 percent disabling if manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5293 (or 
5243), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate spinal stenosis under Diagnostic 
Code 5238 and intervertebral disc syndrome under Diagnostic 
Code 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, limitation 
in forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine is rated at a maximum of 40 percent.  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a (2004).

Analysis

According to the rating criteria in effect in April 2002, a 
60 percent rating is applicable if the disability is 
manifested by intervertebral disc syndrome that is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy and little intermittent relief.  An April 2002 
magnetic resonance image (MRI) of the lumbosacral spine 
showed a left posterolateral disc protrusion at L4-L5 with 
mild spinal canal stenosis and a left paracentral disc 
protrusion at L5-S1 without spinal canal stenosis.  The 
veteran's low back disability is, therefore, manifested by 
intervertebral disc syndrome.  

VA treatment records show that he has received ongoing 
treatment for chronic back pain.  The report of a March 2002 
private medical evaluation indicates that he had constant low 
back pain, with pain radiating into both legs.  On 
examination he was barely able to flex or extend his back, 
and there was a mild positive straight leg raising test on 
the right.  The evaluation resulted in a diagnosis of 
degenerative disc disease with right lumbar radiculopathy.  
After reviewing the April 2002 MRI the private physician 
determined that there had been an increase in the pathology 
in the low back since it was diagnosed in 1999.

In conjunction with the May 2002 VA examination the veteran 
reported having low back pain 100 percent of the time that 
was a level 5 on a scale of 1-10.  Medication, ice, heat, and 
rest provided some relief.  He had flare-ups of back pain 
everyday, when the pain increased to a level 10, that were 
brought on by any type of activity.  He was able to walk for 
one block, stand for 10 minutes, sit for 15 minutes, and 
drive a car for 15 minutes until severe back pain occurred.  
He was unable to go up or down stairs.  He used a back brace 
and cane three days a week.  He was limited in all activities 
of daily living, including getting up in the morning, 
dressing, cooking, laundry, and household maintenance.  
Although he was still working as a mechanic, he found his 
work very difficult due to his back pain.

In his January 2003 substantive appeal the veteran stated 
that the pain in his back was so severe at times that he had 
no range of motion, and he had to lie flat on his back.  He 
reported that the episodes of severe back pain occurred about 
six times a year and lasted for a week or longer, and that 
they had lasted for up to three or four weeks.  He stated 
that he had to use his allotment of vacation time for these 
periods, and that his physician had authorized his absences 
under the Family Medical Leave Act so that he would not lose 
his employment.  He stated that even if he was not confined 
to bed, he was in constant pain.  His wife did all the 
driving so that he could shift position when he needed to and 
they often had to stop so that he could stand up.  He had two 
back braces, one he used during the day and another he used 
at night.

The Board finds that the veteran's statements are credible, 
and supported by objective evidence of significant pathology 
in the lumbosacral spine.  His statements are not refuted by 
any evidence of record.  The Board finds, therefore, that the 
manifestations of the intervertebral disc syndrome are 
pronounced, in that he has constant pain with sciatic 
neuropathy and little intermittent relief.  For that reason 
the Board has determined that the criteria for a 60 percent 
rating, according to the rating criteria in effect in April 
2002, are met.  

Right Knee Disability

Relevant Laws and Regulations

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a (2004).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to 5 degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, and a 30 percent rating if limited to 20 degrees.  
38 C.F.R. § 4.71a (2004).
Analysis

When examined at the VAMC in March 2002, the veteran 
complained of right knee pain.  On examination there was no 
swelling, erythema, or tenderness to palpation.  Examination 
of the right knee by a private physician in March 2002 
revealed range of motion of 0-120 degrees and a 2+ Lachman's 
sign.  An X-ray study showed two well placed screws on the 
distal femur (resulting from the in-service condyle 
fracture), and what the private physician described as mild 
degenerative changes with no significant arthritis.

During the May 2002 VA examination the veteran reported 
having constant pain in the knee.  He described the pain as a 
level 4 on a scale of 1-10.  Medication, heat, ice, and rest 
helped moderately to alleviate the pain.  He had a flare-up 
of knee pain about twice a week, when the pain increased to a 
level 7.  Flare-ups were caused by prolonged walking or other 
activities.  He reported experiencing locking and giving way 
in the knee once or twice a week.

On examination there was no swelling, erythema, or warmth in 
the knee.  There was crepitus to palpation throughout all 
maneuvers.  Flexion of the knee was limited to 110 degrees, 
with pain at 90 degrees.  Extension was possible to zero 
degrees, and the examiner found no evidence of instability.

In his January 2003 substantive appeal the veteran reported 
that the right knee was warm to touch, swollen, and red in 
color.  He complained of the knee giving out with lateral and 
forward instability, for which he used a knee brace.  He 
stated that he was unable to walk long distances, run, bend 
the knee, or participate in strenuous activities.

The evidence shows that the right knee disorder is manifested 
by subjective complaints of instability, pain, swelling, and 
limited endurance, and by objective findings of range of 
motion from limited due to pain from zero to 90 degrees, mild 
degenerative changes, and crepitus.  The normal range of 
motion of the knee is from zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2004).  

Since service connection was granted in March 1995, the right 
knee disability has been evaluated under Diagnostic Code 5257 
for other impairment of the knee, with a parallel citation to 
Diagnostic Code 5010 for traumatic arthritis.  Traumatic 
arthritis is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a (2004).

Degenerative arthritis is rated based on limitation of 
motion.  A disability rating in excess of 20 percent based on 
limitation of motion requires that flexion of the knee be 
limited to 15 degrees, or that extension be limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
The evidence shows that the range of motion of the veteran's 
right knee, including any limitation of motion due to pain, 
is not limited to 15 degrees of flexion or 20 degrees of 
extension.  Even with consideration of complaints of pain the 
veteran can flex and extend his right knee beyond the ranges 
contemplated for an evaluation in excess of 20 percent.  
DeLuca, 8 Vet. App. at 202.  The Board finds, therefore, that 
the criteria for entitlement to a disability rating in excess 
of 20 percent based on limitation of motion are not met.

Entitlement to a disability rating in excess of 20 percent 
based on instability requires evidence showing that the 
instability is severe.  Although the private physician in 
March 2002 reported a 2+ Lachman's sign, and the veteran 
complained of instability in the knee, the VA examiner in May 
2002 did not find any instability in the knee.  None of the 
evidence, including the March 2002 report, indicates any 
instability in the knee.  The Board finds, therefore, that 
entitlement to a disability rating in excess of 20 percent 
based on instability is not shown.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2004).  The right knee disability is manifested by pain and 
limited endurance of the joint.  Diagnostic Code 5257, under 
which the right knee disorder is rated, is not based solely 
on limitation of motion and incorporates all of the 
functional limitations imposed by the disability.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Because the evidence does not 
show that any instability in the right knee is more than 
slight, in that the VA examiner was unable to detect any 
instability in the knee, the Board finds that the functional 
limitations imposed by the right knee disability are 
appropriately compensated by the 20 percent rating that has 
been assigned under Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has 
arthritis and instability 
of the knee may be rated separately under diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  
However, as the objective medical evidence does not establish 
that the veteran currently suffers from instability of the 
right knee, separate ratings are not for application.  
Regardless, in order for the assignment of separate ratings 
to be beneficial to the veteran in this case, the evidence 
would need to show symptomatology that would combine to a 
rating greater than 20 percent.  Specifically, the evidence 
would need to show at least moderate instability or 
subluxation and slight limitation of motion; or slight 
instability or subluxation with limitation of motion 
sufficient to warrant a 20 percent rating under Diagnostic 
Codes 5260 or 5261.  As the competent medical evidence does 
not establish sufficient instability, subluxation, or 
limitation of motion, the Board finds that separate ratings 
are not warranted.

Finally, the Board has considered the potential applicability 
of Diagnostic Code 5255 for impairment of the femur; however, 
the evidence fails to reveal malunion of the femur.  
Specifically, X-rays from November 1995, February 1998, and 
March 2002 noted a well-healed femoral condylar fracture and 
screw placement, with no mention of findings of malunion.  
Thus, Code 5255 is not applicable. 

In summary, the evidence shows that the criteria for a higher 
rating are not met by applying Diagnostic Code 5257, 5260, or 
5261.  In addition, the criteria for separate ratings for 
instability and limited motion are not met.  For these 
reasons the Board has determined that the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 20 percent for the residuals 
of a fracture of the right femoral lateral condyle with 
repair of the cruciate ligament with degenerative changes.


ORDER

A 60 percent rating for herniated nucleus pulposus at L4-S1 
with arthritis is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of a fracture of the right 
femoral lateral condyle with repair of the cruciate ligament 
with degenerative changes is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


